Sanders, J.
This case consolidates direct, review of ijwb, separate district court orders dismissing charges against Dean. Moore.• and Jason, ^ilgon for driving ¿while, -license suspended. In both cases tEe jdistriet- court concluded man- " datory suspension of them ¿ licenses . pursuant-, to. ROW'-46.20.289 violated procedural due process because 'Moore.; and Wilson were not afforded an administrative hearing by ■ the Department of Licensing. (DOL) before or ..after the *667effective date of the suspensions. By implication the district court’s orders also invalidated RCW 46.20.324(1), which provides that a person shall not be entitled to an administrative hearing when the license suspension or revocation is mandatory. We affirm the district court and hold RCW 46.20.289 and .324(1) violate due process.
FACTS
DOL issued Wilson an “Order of Suspension” on December 23, 1998, effective January 22, 1999, for failure to appear, pay, or comply with a traffic infraction notice for speeding. The order provided:
TO AVOID SUSPENSION, YOU MUST RESOLVE ALL CHARGES ON THIS CITATION WITH THE COURT INDICATED BELOW AND THE DEPARTMENT MUST RECEIVE PROOF FROM THE COURT BEFORE 01-22-1999 THAT THE CHARGE(S) HAVE BEEN RESOLVED. QUESTIONS REGARDING THE CITATION AND/OR FINE SHOULD BE DIRECTED TO THE COURT LISTED BELOW.
Clerk’s Papers at 68. The City of Redmond (City) Police Department cited Wilson on March 18, 1999, for driving while license suspended.
On November 17, 1999, DOL issued Moore an order of suspension for failure to appear, pay, or comply with a traffic infraction notice for driving without liability insurance, effective December 17, 1999. His order contained the same language cited above. Moore was cited on May 3, 2001, for driving while license suspended.
The City charged both Wilson and Moore with driving while license suspended in violation of RCW 46.20.342-(l)(c). Although Moore and Wilson filed separate motions to dismiss the charges, they appeared before the same district court, were represented by the same counsel, and raised identical arguments. The district court held a hearing on April 9, 2002, to consider both motions. Concluding the suspensions did not comply with due process because DOL failed to provide an opportunity for an administrative *668hearing either before or after the effective date of the suspensions, the court dismissed the charges.
The City sought and received this court’s direct review of the consolidated cases.
STANDARD OF REVIEW
 We review issues regarding statutory construction de novo. State v. J.M., 144 Wn.2d 472, 480, 28 P.3d 720 (2001). Constitutional challenges are questions of law and are also reviewed de novo. Weden v. San Juan County, 135 Wn.2d 678, 693, 958 P.2d 273 (1998).
ANALYSIS
DOL suspended both Moore’s and Wilson’s driver’s licenses pursuant to RCW 46.20.289. That statute provides in relevant part:
The department shall suspend all driving privileges of a person when the department receives notice from a court. . . that the person has failed to respond to a notice of traffic infraction, failed to appear at a requested hearing, violated a written promise to appear in court, or has failed to comply with the terms of a notice of traffic infraction or citation, other than for a standing, stopping, or parking violation. A suspension under this section takes effect thirty days after the date the department mails notice of the suspension, and remains in effect until the department has received a certificate from the court showing that the case has been adjudicated.
Additionally RCW 46.20.324(1) provides:
A person shall not be entitled to a driver improvement interview or formal hearing as hereinafter provided: .
(1) When the action by the department is made mandatory by the provisions of this chapter or other law.
As a threshold matter we must first determine whether Moore and Wilson present a facial or an as-applied challenge to the constitutionality of RCW 46.20.289 and .324(1). An as-applied challenge to the constitutional valid*669ity of a statute is characterized by a party’s allegation that application of the statute in the specific context of the party’s actions or intended actions is unconstitutional. Wash. State Republican Party v. Pub. Disclosure Comm’n, 141 Wn.2d 245, 282 n.14, 4 P.3d 808 (2000). Holding a statute unconstitutional as-applied prohibits future application of the statute in a similar context, but the statute is not totally invalidated. Id. In contrast, a successful facial challenge is one where no set of circumstances exists in which the statute, as currently written, can be constitutionally applied. Id. (citing In re Det. of Turay, 139 Wn.2d 379, 417 n.27, 986 P.2d 790 (1999)). The remedy for holding a statute facially unconstitutional is to render the statute totally inoperative. Turay, 139 Wn.2d at 417 n.27.
Here Moore and Wilson contend that mandatory suspension of a driver’s license, pursuant to RCW 46-.20.289, without granting an administrative hearing violates due process. They argue due process requires DOL provide the opportunity for an administrative hearing to resolve potential ministerial errors in the record, such as misidentification, miscalculation of the fine, or errors in the conviction form. They also do not challenge the factual basis for their suspensions.1 The essence of their argument is that RCW 46.20.289 violates due process because it fails to afford any driver facing a suspension of his or her license under that statute an opportunity for an administrative hearing with DOL prior to or after such suspension. Accordingly, Moore and Wilson challenge the constitutionality of RCW 46.20.289, and by extension, .324(1).
*670 It is well settled that driver’s licenses may not be suspended or revoked “ ‘without that procedural due process required by the Fourteenth Amendment.’” Dixon v. Love, 431 U.S. 105, 112, 97 S. Ct. 1723, 52 L. Ed. 2d 172 (1977) (quoting Bell v. Burson, 402 U.S. 535, 539, 91 S. Ct. 1586, 29 L. Ed. 2d 90 (1971)); City of Redmond v. Arroyo-Murillo, 149 Wn.2d 607, 612, 70 P.3d 947 (2003). An important corollary to this rule is that a driver cannot be convicted of driving while his or her license is suspended or revoked if the suspension or revocation violates due process. State v. Dolson, 138 Wn.2d 773, 783, 982 P.2d 100 (1999). Though the procedures may vary according to the interest at stake, “[t]he fundamental requirement of due process is the opportunity to be heard ‘at a meaningful time and in a meaningful manner.’” Mathews v. Eldridge, 424 U.S. 319, 333, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976) (quoting Armstrong v. Manzo, 380 U.S. 545, 552, 85 S. Ct. 1187, 14 L. Ed. 2d 62 (1965)).
To determine whether existing procedures are adequate to protect the interest at stake, a court must consider the following three factors:
First, the private interest that will be affected by the official action; second, the risk of an erroneous deprivation of such interest through the procedures used, and the probable value, if any, of additional or substitute procedural safeguards; and finally, the Government’s interest, including the function involved and the fiscal and administrative burdens that the additional or substitute procedural requirement would entail.
Mathews, 424 U.S. at 335, cited in Tellevik v. 31641 W. Rutherford St., 120 Wn.2d 68, 78, 838 P.2d 111 (1992).
The first Mathews factor requires identification of the nature and weight of the private interest affected by the official action challenged. The private interest in this case is the driver’s interest in the continued use and possession of a driver’s license. Depriving a person of the use of his or her vehicle can significantly impact that person’s ability to earn a living. See Bell, 402 U.S. at 539. Moreover the State “will not be able to make a driver whole for any personal *671inconvenience and economic hardship suffered by reason of any delay in redressing an erroneous suspension through postsuspension review procedures.” Mackey v. Montrym, 443 U.S. 1, 11, 99 S. Ct. 2612, 61 L. Ed. 2d 321 (1979). As such, the United States Supreme Court has made clear that a driver’s interest in his or her driving privileges "is a substantial one.” Id.; Dolson, 138 Wn.2d at 776-77 (recognizing “[a] driver’s license represents an important property interest”).
Additionally “[t]he duration of any potentially wrongful deprivation of a property interest is an important factor in assessing the impact of official action on the private interest involved.” Mackey, 443 U.S. at 12. Under RCW 46.20.289 a person whose license has been erroneously ordered suspended receives notice that his or her license will be suspended 30 days from the date of the notice. He or she is not, however, offered any procedure to contest the suspension other than being instructed by the notice to resolve the matter with the court. The public is left to its own devices to secure a timely hearing from a court to reverse the error before the suspension takes effect. The statute, however, provides no guaranty such a hearing will take place promptly. See RCW 46.20.289. Once a suspension takes effect, it remains in effect until the driver can resolve the matter with the court. Id. Thus the duration of an erroneous suspension under RCW 46.20.289 is dependent on the time it takes to get a court to reverse the error.
The second Mathews factor is the risk of erroneous deprivation of the interest at stake through the procedures used and the probable value, if any, of additional or substitute safeguards. Warner v. Trombetta, 348 F. Supp. 1068 (M.D. Pa. 1972), aff’d, 410 U.S. 919, 93 S. Ct. 1392, 35 L. Ed. 2d 583 (1973), cited by both parties, is directly on point. There the plaintiff pleaded guilty to hit and run. Id. at 1070. Pursuant to a Pennsylvania statute that required the department of transportation to suspend a driver’s license upon proof the driver had been convicted of hit and run driving, the plaintiff’s license was revoked for one year. Id. *672After the .one-year period expired the Pennsylvania Depart-. ment of Transportation'; refused ,t<y' reinstate, his -iiceh'se.) because he could not show he was .financially capable of :paying for caiyinsurance. 7<á.y ;. . ^'y\y..:V. '
The plaintiff sought to invalidate the statute under which’ his licensé had been revoked because it did not require the' agency to offer an administrative hearing. Id. at 1069. The Pennsylvania D.epaxtmenffbf .Transportafion argued procedural due process does xiot ffecessitate ffp’administrative hearing prior to suspension'where suspension is mandated regardless of fault. Id: at. 107ly The. court rejected this argument, noting that' even if the underlying conviction itself cannot be contested, there stiil remained the possibility of error, including misidentification of the infractor, miscalculation of the fine by the court, and errors on the report of conviction form. Id. It concluded:
The fatal defect in the statute at bar is that there is no provision made for any type of administrative hearing with notice and an opportunity to be heard before the revocation action becomes effective. Hence, the possibility exists that error in a conviction record could result in the revocation of the license of an innocent motorist. Under these circumstances, we conclude that the essentials of due process require the opportunity for some sort of meaningful administrative hearing prior to the revocation of an operator’s license.
Id. (emphasis added). However, Warner limited the scope of the administrative hearing to ministerial matters; the department of transportation was not required to provide a party an additional opportunity to dispute guilt. Id.
Wilson and Moore argue RCW 46.20.289, like the statute invalidated in Warner, subjects drivers to unreasonable risks of error. In their respective motions to dismiss they attached as exhibits documents pertaining to nonparties to illustrate the difficulties facing drivers when there is no opportunity for an administrative hearing.2 *673These exhibits provide telling examples of the significant risk of error under RCW 46.20.289.
The record indicates DOL erroneously suspended the driver’s license of one person for eight months after it was misinformed by the court that he had been convicted of driving under the influence. The record also indicates another person had his license erroneously suspended after having been falsely identified by the court as the recipient of an unpaid speeding ticket. Despite his best efforts, the wrongly suspended driver could not get a hearing from the court to correct the matter until over a month after his license had been suspended.3
What is more, unlike chapter 46.20 RCW, the statute invalidated in Warner provided a postdeprivation right to appeal from suspension. See former 75 Pa. Stat. Ann. § 620 (“Any person whose operator’s license or learner’s permit has been suspended, or who has been deprived of the privilege of applying for an operator’s license or learner’s permit under the provisions of this act, shall have the right to file a petition, within thirty (30) days thereafter, for a hearing in the matter in the court of common pleas of the county in which the operator or permittee resides . ...”), repealed by Act of 1976, June 17, Pa. Laws 162 (effective July 1, 1977). Parties could obtain a stay of suspension until the appeal had been heard. See, e.g., Commonwealth v. Scavo, 206 Pa.
*674• Super. 544, 214 A.2d 309 (1965) (upon notice of appeal, driver obtained an order of supersedeas to stay suspension ■ of his license pending outcome of appeal); see also In re Turney, 44 Pa. Commw. 333, 403 A.2d 1350, 1351 (1979) (noting the driver’s notice of suspension provided the following guaranty: “ ‘You have the right of Appeal to the Court of Common Pleas of the County wherein, you reside within thirty (30) days of receipt of this notice. Notice to this Department of timely Appeal will stay the action herein set forth pending final outcome of the Appeal.’ ”). RCW 46.20.289 provides no such appeal process and even if a court schedules a hearing to correct an alleged error, it is unclear whether it has the authority to stay the suspension pending the outcome of the hearing. Thus, the challenged provisions of the statute in this case offer far fewer procedural guaranties of due process than the statute invalidated in Warner.
With regard to risk of error, DOL notes it issued 386,114 notices of suspension in 1999, 401,471 in 2000, and 391,265 in 2001, based on information it received from the courts. Although the record does not include statistical evidence of the rate of error, the record does provide the illustrative examples of errors discussed above. Those examples, taken in conjunction with the sheer volume of information DOL receives from the courts, weigh heavily in favor of Moore and Wilson’s argument that the risk of error under the current legislative scheme is substantial.4
Nevertheless the City maintains there was no due process violation because Moore and Wilson, like all drivers who have their license suspended under RCW 46.20.289, had an opportunity to be heard at their respective court hearings on the underlying violation. But as Moore and *675Wilson argued below, that court hearing does not address ministerial errors that might occur when DOL processes information obtained from the courts pertaining to license suspensions and revocations, e.g., misidentification, payments credited to the wrong account, the failure of the court to provide updated information when fines are paid. They argue the State would not be unduly burdened if either DOL provided administrative hearings or the legislature amended the statute to authorize courts, rather than DOL, to suspend or revoke a driver’s license pursuant to a conviction.
The City argues the types of errors raised are to be anticipated in any clerical action, and procedural due process does not require procedures “ ‘so comprehensive as to preclude any possibility of error.’ ” Br. of Pet’r at 13 (quoting Mackey, 443 U.S. at 13). The City cites Mackey for the proposition that the mere possibility of error does not constitute a violation of due process. However, Mackey is inapposite.
Mackey upheld a Massachusetts statute mandating suspension of a driver’s license for refusing to take a breath-analysis test upon arrest for operating a motor vehicle while under the influence of intoxicating liquor. Mackey, 443 U.S. at 19. But there the statute entitled the driver to an immediate postsuspension hearing before the Registrar of Motor Vehicles to correct clerical errors and to seek prompt resolution of any factual disputes as to the accuracy of the officer’s report. Id. at 7 n.5. Unlike the statute in Mackey, chapter 46.20 RCW does not authorize DOL to provide any administrative hearings to persons subject to a mandatory suspension or revocation of their license.
The City further suggests the current statutory scheme provides persons subject to an allegedly erroneous license revocation or suspension an opportunity to be heard because they may request a record review or informal hearing before DOL. However it acknowledges DOL cannot alter its order of suspension or revocation until it receives updated information from the district court. Moreover, an adverse *676decision in an informal hearing is not an appealable action. Cf. RCW 34.05.570.
The City also argues such persons may apply to the court for relief from a judgment due to a clerical error under CrRLJ 7.8, file a writ of review, a writ of mandamus, or seek an injunction against DOL. Although these methods may bring relief from clerical errors and misidentification, they are costly, time consuming, and burdensome, and should be discounted. See Fuller v. Oregon, 417 U.S. 40, 54, 94 S. Ct. 2116, 40 L. Ed. 2d 642 (1974) (noting imposition of a cost upon the exercise of the right to a hearing is impermissible if it has the primary purpose of penalizing those who choose to exercise their constitutional rights). Moreover, the notices of suspension do not advise the drivers of the alternative procedures or remedies the City suggests.
Finally, the third Mathews factor requires consideration of the State’s interest in the fiscal and administrative burden that additional or substitute procedural requirements would entail. Nguyen v. Dep’t of Health Med. Quality Assurance Comm’n, 144 Wn.2d 516, 532, 29 P.3d 689 (2001). Rather the City cites Stauffer v. Weedlun, 188 Neb. 105, 195 N.W.2d 218 (1972), for the proposition that a State’s interest may be sufficient to overcome the risk of wrongly terminating a driver’s license.
In Stauffer the Nebraska Supreme Court upheld the constitutionality of a statute which provided for mandatory revocation of a driver’s license upon accumulation of 12 or more traffic violation points, without providing prior notice and a hearing. 195 N.W.2d at 221. The court upheld the statute reasoning the risk of erroneous deprivation was minimal because the statute provided for an immediate appeal in district court and authorized the judge to stay revocation pending the outcome of the appeal. Id. at 223. The court found, on the other hand, that the State had a “compelling public interest in removing from the highways those drivers whose records demonstrate unsafe driving habits.” Id. at 224. The minimal risk of error combined with the compelling State interest in promoting public safety, the *677court reasoned, outweighed the need for notice and a hearing prior to the revocation. Id.
The public safety interest present in Stauffer is not at issue here. The State’s interest in suspending an individual’s driver’s license for failing to appear, pay, or comply with a notice of traffic infraction is in the efficient administration of traffic regulations and in ensuring offending drivers appear in court, pay applicable fines, and comply with court orders. Although undoubtedly important, this interest does not rise to the level of the State’s compelling interest in keeping unsafe drivers off the roadways. Simply put, failing to resolve a notice of traffic infraction does not pose the same threat to public safety as habitually unsafe drivers do.
In its amicus brief DOL claims it will incur significant fiscal and administrative burdens if it is required to provide an administrative hearing for drivers who receive suspension notices under RCW 46.20.289. The potential cost to the State is not proved on this record, although DOL alleges that providing an opportunity for such a hearing would increase its workload and mandate the hiring of additional staff to process the hearings. While this may be true, the burden on the State is worthy of consideration but in itself not controlling. We are not persuaded that the burden of providing hearings to those individuals whose licenses have been ordered suspended under RCW 46.20.289 outweighs the risk of error and the benefit of providing hearings with DOL to correct potential ministerial errors.
Therefore we hold RCW 46.20.289 and .324(1) are contrary to the guaranty of due process because they do not provide adequate procedural safeguards to ensure against the erroneous deprivation of a driver’s interest in the continued use and possession of his or her driver’s license. As such, because a driver cannot be convicted of the offense of driving while license suspended where the suspension violates due process, Dolson, 138 Wn.2d at 783, the trial court properly dismissed the charges against Moore and Wilson.
*678CONCLUSION
The district court is affirmed.
Alexander, C.J., and Johnson, Madsen, and Chambers, JJ., concur.

 Moore and Wilson do, however, contest the factual basis for two prior suspension orders they received from DOL. Moore argues DOL had no statutory authority to issue a May 11, 1994 order suspending his license for failure to pay a fine because RCW 46.20.289 does not authorize DOL to suspend a license for failure to pay a criminal fine. Wilson argues DOL exceeded its authority when it issued its November 3, 1998, order of suspension because the suspension was issued due to his failure to appear at a scheduled pretrial hearing, and prior to 1999 DOL did not have the authority to suspend licenses for failing to appear at a scheduled court hearing. Neither of these suspension orders is currently before this court, as we are concerned only with the November 17, 1999, and December 23, 1998, orders deemed invalid by the district court.


 The exhibits may not be considered as evidence of actual events because they relate to experiences of persons who are not before the court. ER 901(a) (“The requirement of authentication or identification as a condition precedent to admissibility is satisfied by evidence sufficient to support a finding that the matter *673in question is what its proponent claims.”). But they may be considered as illustrative examples of the difficulties a person may encounter under the current statutory scheme, provided they are both material to the ultimate fact to be proved and shown to be substantially alike to the thing in issue. State v. Gray, 64 Wn.2d 979, 983, 395 P.2d 490 (1964). Both factors are met here: they are relevant to the issue of unreasonable risk of error and similarly related to mandatory suspensions of driver’s licenses under RCW 46.20.289. The City of Redmond does not appeal the trial court’s order denying its objection to the exhibits and discusses the exhibits at length.


 The dissent discounts the importance of these two illustrative examples, noting that because the mistakes were due to court rather than DOL errors, under the current statutory scheme an administrative hearing alone would not have provided either driver relief. Dissent at 686-87. The dissent’s argument, however, misses the mark as the issue before this court is not whether DOL could have cured ministerial errors of its own accord but whether the statute provides due process of law.


 The dissent’s contrary conclusion relies primarily on Dixon, 431 U.S. at 113. Dissent at 683, 685. Dixon upheld the provision of the Illinois driver licensing law which empowers the secretary of state to suspend or revoke, without a preliminary hearing, a license of a driver who had repeatedly been convicted of traffic offenses. Dixon, 431 U.S. at 115. But Dixon is unhelpful here as the statute at issue in that case allowed a licensee to request a full evidentiary hearing at a date “as early as practical.” Id. at 109-10.